DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Polete (US 2016/0356465).
In re claims 1 and 2, with reference to [0011] and [0021], Polete discloses a plant growth promotion device based on a multi-layer-ed distributed system, comprising: LED lights; and supporting members that each extends along a direction in which plants are planted, wherein a plurality LED lights are placed at different heights towards a lower side of the supporting members and are supported by the supporting members, and the LED lights are placed along directions in which the supporting members extend, wherein the multiple supporting members are distributed vertically and horizontally crosswise, and that the LED lights are located at different heights between adjacent plants.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polete (US 2016/0356465) in view of Yang (US 2014/0375202).
In re claim 3, Polete discloses the claimed invention as described above except for the bulb containing an inert gas and oxygen or hydrogen and helium. The examiner takes Official Notice that light bulbs containing inert gas and oxygen or hydrogen and helium are old and well-known in the art. With reference to claim 5, Yang discloses an LED bulb comprising known gases. The advantage of this is for internal circulation and heat dissipation. Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have an LED bulb containing an inert gas and oxygen or hydrogen and helium for heat dissipation.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polete (US 2016/0356465) in view of Yang (US 2014/0375202) as applied to claim 3 above, and further in view of Shaughnessay (US 2016/0353671).
In re claims 4-6, Polete as modified by Yang disclose the invention as described above except for LED chips and a mounting surface of the substrates are covered by luminescent coating. However, with reference to [0091], Shaughnessay discloses a light source coated with a luminescent material. The advantage of this is to store energy and radiate energy. Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have a light source covered by luminescent coating to store energy and radiate energy. It would have been obvious to provide the coating in any known, suitable form including powder.
In re claim 6, with reference to [0082] Shaughnessay discloses emitting blue light. Emitting a desired wavelength of light for the intended purposes of growth is well within ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L PERRY/Primary Examiner, Art Unit 3644